DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 October 2022 has been entered.
Claim Objections
Claim 9 objected to because of the following informality: missing period.  
Claim 19 objected to because of the following informality: states abbreviation “IC” without writing it out prior to referencing said abbreviation.  
Claim 22 objected to because of the following informality: line 6 ends with a period instead of a comma.
Appropriate correction(s) is/are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-13, 15, & 19-24 rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant’s disclosure provided in specification, claims, and drawings do not describe an operable circuit with a power source and ground that has the power requirements capable of providing described functionality.  As a result, one having ordinary skilled in the art would have to provide undue experimentation to determine the type of power source (or if a wired connection, gauge and type of wiring) and all the locations that ground would need to be located.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitation “light absorbing elements” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant’s disclosure does not provide any structural recitation for achieving the claimed functionality. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-13, 15, 19-24  are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al, hereinafter Yamazaki (U.S. 2018/0203319 A1).
In regards to claim 1, Yamazaki discloses: a display configured to support multiple views (Yamazaki, fig. 23A, display 600 supporting video {i.e., element 606}, disclosed in ¶ [0306]; please note, the office construes video to correspond to claimed multiple views), comprising: 
a pixel array; a backplane electronically coupled with the pixel array (Yamazaki, fig. 23A, claimed pixel array corresponds to array of pixels 621 coupled to backplane 620, disclosed in ¶ [0325]); and 
processing circuitry electronically coupled with the backplane and including transistor-level circuitry spatially distributed across the backplane, wherein the processing circuitry includes a neural network architecture configured to process an input data stream received at the display, wherein the processing circuitry is configured to: receive the input data stream, process the input data stream to generate an output data stream using the neural network architecture, and provide signaling representative of the output data stream to the pixel array through the backplane, where the pixel array is configured to contribute a particular set of light rays to generate a particular view (Yamazaki, fig. 2A & figs. 23A-23B, processing circuitry 604 including neural network architecture 610 that provides particular picture for a video {i.e., motion picture} output to the backplane 620; please note, the office finds that it would have been obvious to one having ordinary skill in the art to modify the backplane 620 configuration of fig. 23 to include the backplane configuration of fig. 2A that includes multiplexed source and gate drivers along with spatially distributed transistor-level circuitry, in order to suppress display unevenness; refer to ¶ [0088], ¶ [0320]- ¶ [0330], & ¶ [0341]- ¶ [0354]).
In regards to claim 2, Yamazaki discloses: the display of claim 1, wherein the processing circuitry supports a plurality of modes of operation (Yamazaki, ¶ [0321]; “Accordingly, the display panel 620 can display an image with a resolution higher than the full high definition, such as 4K2K, 8K4K, 16K8K, or more.”).  
In regards to claim 4, Yamazaki discloses: the display of claim 1, wherein processing circuitry of the backplane is a logical arrangement configured to distribute the signaling associated with the output data stream to specific portions of the pixel array (Yamazaki, fig. 2A & figs. 23A-23B, processing circuitry 604 including neural network architecture 610 that provides particular picture for a video {i.e., motion picture} output to the backplane 620; please note, the office finds that it would have been obvious to one having ordinary skill in the art to modify the backplane 620 configuration of fig. 23 to include the backplane configuration of fig. 2A that includes multiplexed source and gate drivers along with spatially distributed transistor-level circuitry, in order to suppress display unevenness; refer to ¶ [0088], ¶ [0320]- ¶ [0330], & ¶ [0341]- ¶ [0354])..  
In regards to claim 5, Yamazaki discloses: the display of claim 1, wherein a neural network architecture includes multiple weights stored in the processing circuitry of the display, and wherein the processing circuitry is further configured to modify the input data stream in accordance with at least one of the multiple weights stored therein (Yamazaki, fig. 2A & figs. 23A-23B, processing circuitry 604 including neural network architecture 610 that provides particular picture for a video {i.e., motion picture} output to the backplane 620; please note, the office finds that it would have been obvious to one having ordinary skill in the art to modify the backplane 620 configuration of fig. 23 to include the backplane configuration of fig. 2A that includes multiplexed source and gate drivers along with spatially distributed transistor-level circuitry, in order to suppress display unevenness; refer to ¶ [0088], ¶ [0320]- ¶ [0330], & ¶ [0341]- ¶ [0354]).
In regards to claim 7, Yamazaki discloses: the display of claim 1, wherein pixels of the pixel array are configured to contribute different colors of light and different intensities of light in one or more directions (Yamazaki, fig. 2A & figs. 23A-23B, processing circuitry 604 including neural network architecture 610 that provides particular picture for a video {i.e., motion picture} output to the backplane 620; please note, the office finds that it would have been obvious to one having ordinary skill in the art to modify the backplane 620 configuration of fig. 23 to include the backplane configuration of fig. 2A that includes multiplexed source and gate drivers along with spatially distributed transistor-level circuitry, in order to suppress display unevenness; refer to ¶ [0088], ¶ [0320]- ¶ [0330], & ¶ [0341]- ¶ [0354]; note, different pixel strengths are stated in last sentence of ¶ [0321]).  
In regards to claim 8, Yamazaki discloses: the display of claim 1, wherein the pixel array includes multiple layers each including at least one of light producing elements (Yamazaki, ¶ [0078]- ¶ [0080]), light absorbing elements, light reflective elements, light transmissive elements, light modifying elements, or optical elements. 
In regards to claim 9, Yamazaki discloses: the display of claim 8, wherein the optical elements include at least one of lenses, optical barriers, waveguides, fiber optics, switchable optics, directional modifying elements, polarization modifying elements, or light splitting elements (Yamazaki, claim 8 is written in alternative form, where the office did not rely upon optical elements portion).
In regards to claim 10, Yamazaki discloses: the display of claim 1, wherein the processing circuitry further includes at least one of application specific integrated circuits, field programmable gate arrays, programmable integrated circuits, central processing units (Yamazaki, ¶ [0326]), graphics processing units, tensor processing units, neural network integrated circuits, vision processing units, or neuromorphic processors.  
In regards to claim 11, Yamazaki discloses: the display of claim 1, wherein the processing circuitry further includes electronic hardware (Yamazaki, ¶ [0326]).  
In regards to claim 12, Yamazaki discloses: the display of claim 11, wherein the processing circuitry further includes stored instructions to operate the electronic hardware in accordance with policies from which to select a mode of operation (Yamazaki, ¶ [0310] & ¶ [0322]- ¶ [0329]; note, ¶ [0325] describes different modes of operation).  
In regards to claim 13, Yamazaki discloses: the display of claim 12, wherein the instructions are in the form of software (Yamazaki, ¶ [0310] & ¶ [0322]- ¶ [0329]; note, decoder), firmware, or both.  
In regards to claim 15, Yamazaki discloses: the display of claim 1, wherein the transistor-level circuitry distributed across the backplane is formed on a same substrate as transistor-level circuitry of a circuit configuration of the backplane (Yamazaki, fig. 2A & figs. 23A-23B, backplane 620; please note, the office finds that it would have been obvious to one having ordinary skill in the art to modify the backplane 620 configuration of fig. 23 to include the backplane configuration of fig. 2A that includes multiplexed source and gate drivers along with spatially distributed transistor-level circuitry, in order to suppress display unevenness; refer to ¶ [0088], ¶ [0320]- ¶ [0330], & ¶ [0341]- ¶ [0354]).
In regards to claim 19, Yamazaki discloses: the display of claim 1, wherein the processing circuitry includes multiple IC units spatially distributed across the backplane and transistor-level circuitry that is also spatially distributed across the backplane (Yamazaki, fig. 2A & figs. 23A-23B, processing circuitry 604 including neural network architecture 610 that provides particular picture for a video {i.e., motion picture} output to the backplane 620; please note, the office finds that it would have been obvious to one having ordinary skill in the art to modify the backplane 620 configuration of fig. 23 to include the backplane configuration of fig. 2A that includes multiplexed source and gate drivers along with spatially distributed transistor-level circuitry, in order to suppress display unevenness; refer to ¶ [0088], ¶ [0320]- ¶ [0330], & ¶ [0341]- ¶ [0354]; note, fig. 2A, source driver ICs).
In regards to claim 20, Yamazaki discloses: the display of claim 1, wherein the processing circuitry is implemented as a hierarchy of circuits that separate processing tasks spatially, angularly, temporally, by random distribution, by order of arrival  (Yamazaki, ¶ [0310] & ¶ [0322]- ¶ [0329]; note, synchronization signal and timing controller clock), by some other order associated with a data stream, or by a combination thereof.  
In regards to claim 21, Yamazaki discloses: the display of claim 20, wherein the separate processing tasks in the hierarchy of circuits are processed simultaneously, sequentially (Yamazaki, ¶ [0310] & ¶ [0322]- ¶ [0329]; note, synchronization signal and timing controller clock), or both.  
In regards to claim 22, Yamazaki discloses: a display configured to support multiple views (Yamazaki, fig. 23A, display 600 supporting video {i.e., element 606}, disclosed in ¶ [0306]; please note, the office construes video to correspond to claimed multiple views), comprising: 
a pixel array; a backplane electronically coupled with the pixel array (Yamazaki, fig. 23A, claimed pixel array corresponds to array of pixels 621 coupled to backplane 620, disclosed in ¶ [0325]); and 
processing circuitry electronically coupled with the backplane and including multiple discrete integrated circuit (IC) units spatially distributed across the backplane, wherein each IC unit is associated with a subset of the pixel array. wherein the processing circuitry includes a neural network architecture configured to process an input data stream received at the display, wherein the processing circuitry is configured to: receive the input data stream, process the input data stream to generate an output data stream using the neural network architecture, and provide signaling representative of the output data stream to the pixel array through the backplane, where the pixel array is configured to contribute a particular set of light rays to generate a particular view (Yamazaki, fig. 2A & figs. 23A-23B, processing circuitry 604 including neural network architecture 610 that provides particular picture for a video {i.e., motion picture} output to the backplane 620; please note, the office finds that it would have been obvious to one having ordinary skill in the art to modify the backplane 620 configuration of fig. 23 to include the backplane configuration of fig. 2A that includes multiplexed source and gate drivers along with spatially distributed transistor-level circuitry, in order to suppress display unevenness; refer to ¶ [0088], ¶ [0320]- ¶ [0330], & ¶ [0341]- ¶ [0354]; note, fig. 2A, source driver ICs performs the same functional color or a different functional color).
In regards to claim 23, Yamazaki discloses: the display of claim 22, wherein the IC units are configured to perform the same functionality (Yamazaki, fig. 2A & figs. 23A-23B, processing circuitry 604 including neural network architecture 610 that provides particular picture for a video {i.e., motion picture} output to the backplane 620; please note, the office finds that it would have been obvious to one having ordinary skill in the art to modify the backplane 620 configuration of fig. 23 to include the backplane configuration of fig. 2A that includes multiplexed source and gate drivers along with spatially distributed transistor-level circuitry, in order to suppress display unevenness; refer to ¶ [0088], ¶ [0320]- ¶ [0330], & ¶ [0341]- ¶ [0354]; note, fig. 2A, source driver ICs performs the same functional color or a different functional color).  
In regards to claim 24, Yamazaki discloses: the display of claim 22, wherein the IC units are configured to perform different functionality (Yamazaki, fig. 2A & figs. 23A-23B, processing circuitry 604 including neural network architecture 610 that provides particular picture for a video {i.e., motion picture} output to the backplane 620; please note, the office finds that it would have been obvious to one having ordinary skill in the art to modify the backplane 620 configuration of fig. 23 to include the backplane configuration of fig. 2A that includes multiplexed source and gate drivers along with spatially distributed transistor-level circuitry, in order to suppress display unevenness; refer to ¶ [0088], ¶ [0320]- ¶ [0330], & ¶ [0341]- ¶ [0354]; note, fig. 2A, source driver ICs performs the same functional color or a different functional color).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626